 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

 JOHNYU and NIZI SUSHI, INC.                       :   CivilActionNo.: 2:18-cv-13716-KM-CLW


                       Plaintiffs,                 :   PROPOSED ORDER
        V.


NICKS PUB LIMITED LIABILITY
COMPANY d/b/a NIZI SUSHI,
NIZI SUSHI JAPANESE RESTAURANT
AND BAR, NIZI SUSHI RUTHERFORD,
LLC, SE HO LEE, NICHOLAS YOURTH,
JOHN DOES 1-100 and
ABC CORPORATIONS 1-100

                       Defendants.



        THIS MATTER having come before the Court upon Plaintiffs’ Motion to Grant Default

Judgment, Injunctive Relief, and Attorneys’ Fees and Costs;

        IT IS HEREBY ORDERED that Plaintiffs’ motion is GRANTED and thpt JUDGMENT

                   L t”t             kw
                                                           tJg\.%&iairei ude



       IT IS FURTHER ORDERED that all Defendants are PERMANENTLY ENJOINED

from: (a) using any and all labels, signs, packages, wrappers, receptacles, business cards and

advertisements, and any other materials in Defendant’s possession or control that use the NIZI

SUSHI mark, or any other mark that is confusingly similar to the NIZI SUSHi mark; (b) using

the name or trademark NIZI SUSHI as a company name, trade name, or license to operate, or on

any form of advertising, or promotion of the business, including on social media platforms such

as Google, Facebook and Instagram; and (c) Otherwise infringing on Plaintiffs’ trademark;

       IT IS FURTHER ORDERED that Plaintiff are authorized to present a true and correct

copy of this Order to Facebookcom, lnstagram.com, and other social media platforms for the
purpose of requesting the name and trademark NIZI SUSHI be removed from social media

platforms with respect to sites, pages, or accounts operated by or on behalf of Defendants.


Date:   /Q&t(     ?‘{,   )t77

                                                     United States District Judge
                                                             Ken          frtci\)a-A1




                                                2
